                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 SAMUEL WALTER STOKES,

                                Plaintiff,

                         v.                           CAUSE NO.: 3:19-CV-157-RLM-MGG

 FLAIRALTY, et al.,


                               Defendants.

                                     OPINION AND ORDER

        Samuel Walter Stokes, a prisoner without a lawyer housed at the Westville

Correctional Facility, sues Sgt. Flaraity, Ms. C.O. Hart, Supervisor Sandleberg,

Lt. Palmmaroy, Sgt. Franklin, and Amber Vitkoc. A court must review the merits

of a prisoner complaint and dismiss it if the action is frivolous or malicious, fails

to state a claim upon which relief may be granted, or seeks monetary relief

against a defendant who is immune from such relief. 28 U.S.C. § 1915A. A filing

by an unrepresented party “is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted).

        Mr. Stokes’s allegations are, in large part, identical to those of the amended

complaint.1 Mr. Stokes alleges that he was having trouble getting along with his




        Mr. Stokes has re-filed eight pages of the amended complaint as a portion of the body of this
        1

complaint.
cell mates but Lt. Pallmaroy, Supervisor Sandleberg, and Caseworker Vitkoc

refused to move or otherwise help him. Eventually, he was “put out” of his cell

by a cell-mate. (ECF 32 at 5.) Mr. Stokes told Sgt. Franklin and Sgt. Flaraity

what happened, but they still wouldn’t move him. Furthermore, they made him

tell his side of the story in front of other offenders. He sought protective custody,

but an unknown lieutenant denied his request. Mr. Stokes refused to return to

his cell after the denial, and instead stayed in an empty cell. That night, he was

attacked. He received medical care and was moved. His assailant was identified,

but Supervisor Sandleberg and Lt. Pallmaroy, in an effort to cover up the

incident, would not punish the individual responsible for the assault. Shortly

thereafter, a room full of roughly 100 offenders called Mr. Stokes a snitch and

threatened him. Mr. Stokes was moved again.

      When one inmate attacks another, the Eighth Amendment is violated only

if “deliberate indifference by prison officials effectively condones the attack by

allowing it to happen.” Haley v. Gross, 86 F.3d 630, 640 (7th Cir. 1996). The

defendant “must both be aware of facts from which the inference could be drawn

that a substantial risk of serious harm exists, and he must also draw the

inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994). General requests for

help and expressions of fear are insufficient to alert guards to the need for action.

Klebanowski v. Sheahan, 540 F.3d 633, 639–640 (7th Cir. 2008). By contrast, “a

complaint that identifies a specific, credible, and imminent risk of serious harm

and identifies the prospective assailant typically will support an inference that

the official to whom the complaint was communicated had actual knowledge of



                                         2
the risk.” Gevas v. McLaughlin, 798 F.3d 475, 481 (7th Cir. 2015). “Even if an

official is found to have been aware that the plaintiff was at substantial risk of

serious injury, he is free from liability if he responded to the situation in a

reasonable manner.” Fisher v. Lovejoy, 414 F.3d 659, 664 (7th Cir. 2005).

Despite two opportunities to clarify his complaint, Mr. Stokes hasn’t identified a

specific, credible, imminent risk of harm that was communicated to any of the

defendants before the attack. The complaint hasn’t plausibly alleged facts from

which it can be inferred that any defendant was deliberately indifferent to Mr.

Stokes’ safety before this attack.

      Mr. Stokes had trouble with Officer Hart after he was moved. According to

Mr. Stokes, Officer Hart told an inmate that Mr. Stokes had snitched on him,

leading to a verbal confrontation with the inmate in the shower. When Mr. Stokes

confronted Officer Hart, she called Mr. Stokes a snitch in front of other inmates.

Mere fear of an attack that doesn’t occur does not state a claim for monetary

damages. See Doe v. Welborn, 110 F.3d 520, 523–524 (7th Cir. 1997) (“An

allegation that prison officials exposed a prisoner to a risk of violence at the

hands of other inmates does not implicate the Eighth Amendment’s Cruel and

Unusual Punishments Clause.”(internal quotation marks and citation omitted)).

Mr. Stokes hasn’t stated a claim on which relief can be granted against Officer

Hart for deliberately indifferent to his safety based on the verbal confrontation

that occurred in the shower.

       Mr. Stokes then filed a grievance against Officer Hart. Mr. Stokes asserts

that Officer Hart retaliated against him by abruptly stopping him with her arm



                                        3
and demanding to see his identification even though it was plainly visible. “To

prevail on his First Amendment retaliation claim, [Mr. Stokes] must show that

(1) he engaged in activity protected by the First Amendment; (2) he suffered a

deprivation that would likely deter First Amendment activity in the future; and

(3) the First Amendment activity was at least a motivating factor in the

Defendants’ decision to take the retaliatory action.” Gomez v. Randle, 680 F.3d

859, 866 (7th Cir. 2012) (quotation marks and citations omitted). These

allegations don’t state a claim of retaliation against Officer Hart because this

isn’t the kind of deprivation that would deter future First Amendment activity.

      Mr. Stokes sought protective custody again and was moved, but he still

saw Officer Hart every day. Mr. Stokes believes that Officer Hart had another

officer write him up for taking too long to pick up his legal mail, in retaliation for

filing grievance against her. Giving Mr. Stokes the inferences to which he is

entitled at this stage of the case, he has sufficiently alleged that Officer Hart

retaliated against him for filing a grievance by directing another officer to file a

disciplinary complaint against him.

      Mr. Stokes also alleges that Sgt. Hart and Sgt. Flaraity made him clean

black mold off the ceiling as a means of retaliating against him, but it’s unclear

when this occurred in relationship to the other events set forth in the complaint,

and Mr. Stokes hasn’t alleged that he was required to clean up black mold

because he exercised his rights under the First Amendment. Nor is this the kind

of deprivation that would deter future First Amendment activity. Mr. Stokes

won’t be permitted to proceed on this claim.



                                          4
      To the extent that Mr. Stokes’ second amended complaint seeks his

immediately release from prison, it has already been explained to Mr. Stokes that

relief is not available to him in an action brought pursuant to 42 U.S.C. 1983.

See Heck v. Humphrey, 512 U.S. 477, 481 (1994) (“[H]abeas corpus is the

exclusive remedy for a state prisoner who challenges the fact or duration of his

confinement . . ..”). He now seeks what he describes as a lateral transfer. “Prison

officials have broad administrative and discretionary authority over the

institutions they manage.” Westefer v. Neal, 682 F.3d 679 (7th Cir. 2012)

(quotation marks, brackets, and citations omitted). Prison officials must afford

inmates their constitutional rights, but where to house an inmate is just the type

of decision that is squarely within the discretion of prison officials. The facts

presented here don’t warrant an intrusion upon that discretion.

      Lastly, Mr. Stokes has asked that all fees related to this lawsuit be waived

or at least suspended until after his release. Because Mr. Stokes is a prisoner,

he is subject to the requirements of 28 U.S.C. § 1915(b) and must pay the entire

filing fee in accordance with the procedures set forth in that statute. See 28

U.S.C. § 1915(b); Hains v. Washington, 131 F.3d 1248, 1250 (7th Cir. 1997)

(“[T]he filing of a complaint (or appeal) is the act that creates the obligation to

pay fees, and what the judge does later does not relieve a litigant of this

responsibility.”). A court doesn’t have authority to waive the fee or to modify the

amount or timing of payments. Lucien v. DeTella, 141 F.3d 773, 776 (7th Cir.

1998); see also Newlin v. Helman, 123 F.3d 429, 436 (7th Cir. 1997). As to other

expenses related to litigating this case, Mr. Stokes isn’t entitled to public subsidy



                                         5
of the costs of litigating this case, even though he is proceeding in forma pauperis.

See Lindell v. McCallum, 352 F.3d 1107, 1111 (7th Cir. 2003) (indigent pro

se prisoner had no “constitutional entitlement to subsidy. . . to prosecute a civil

suit”); Lucien v. DeTella, 141 F.3d at 774 (“All § 1915 has ever done is excuse

pre-payment of the docket fees; a litigant remains liable for them, and for other

costs”) (emphasis in original).

      For these reasons, the court:

             (1) GRANTS Samuel Walter Stokes leave to proceed against Ms. C.O.

      Hart in her individual capacity for compensatory and punitive damages for

      retaliating against him by directing another officer to file a disciplinary

      complaint against him, in violation of the First Amendment;

             (2) DISMISSES all other claims;

             (3) DISMISSES Sgt. Flaraity, Supervisor Sandleberg, Lt. Palmmaroy,

      Sgt. Franklin, and Amber Vitkoc from this case;

             (4) DIRECTS the clerk and the United States Marshals Service to

      issue and serve process on Ms. C.O. Hart with a copy of this order and the

      second amended complaint (ECF 32) as required by 28 U.S.C. § 1915(d) at

      the Indiana Department of Corrections; and

             (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Ms. C.O. Hart to

      respond, as provided for in the Federal Rules of Civil Procedure and N.D.

      Ind. L.R. 10-1(b), only to the claim for which the plaintiff has been granted

      leave to proceed in this screening order.




                                         6
SO ORDERED on July 8, 2019

                                 s/ Robert L. Miller, Jr.
                                 JUDGE
                                 UNITED STATES DISTRICT COURT




                             7
